Title: 12th.
From: Adams, John Quincy
To: 


       Recite this week to Hale, who was absent this afternoon. Je n’ai rien fait de toute la journée, qu’ecrire pour nôtre Societé, voici une piece, que je finis hier.
       A. B. N. 1.
       
        
         
          “Nil tarn difficile, quod non Solertia vincat.”
          I must inform those of my hearers, that have never studied, the Latin Language, that the meaning of this is “nothing is so difficult, but it may be overcome by Industry.”
          
          In a litteral Sense this Proposition is false. There are doubtless certain bounds, which the supreme being has placed to the faculties of man, and beyond which, it must always be impossible for us to penetrate. A man who should endeavour by industry, to live upon air, or to be immortal, would not succeed better, than the monks of a Certain Convent, who having read in Scripture, that faith as big as a grain of mustard seed would be sufficient to remove a mountain, were determined to pray without ceasing, untill a very inconvenient hill, that stood before the Convent should disappear. After they had spent, 3 or 4 days in displaying their faith; they were greatly surprized to see the mountain standing as firm as ever. They consulted together, to know what was the Reason, of their being so unsuccessful; one of them finally said, he imagined there was some mistake in the Translation, and that it ought to be, Faith, as big as a mountain, would be sufficient to remove a grain of mustard seed: But had those monks ever studied the writings of celebrated authors in any Language, they would often have met with this figure of rhetoric.
          Nor is this Proposition strictly true, in a moral Sense; for if a man, is born with small abilities, the utmost stretch of Industry, will not enable him to equal one, who, possess’d of more genius, does not cultivate it, with so much assiduity. But when we consider that Industry without genius, is sufficient to carry a man thro’ Life, with honour, that Genius without Industry, serves only to increase the fault of the Person, who is possess’d of it, and that they produce such surprizing Effects, when they are united, we must conclude, that the Poet has Reason to say, Industry, can overcome all Things.
          If we look into history, we shall find; that this Virtue, has been productive, of greater effects, than any other. Those stupendous works, which struck every beholder with amazement, and which for that Reason were styled the wonders of the world, display’d, and those of them, that are yet extant, still display, the Industry of mankind, in the Infancy of Creation. But, while we admire the Principle, which enabled them, to execute such surprizing undertakings, we must lament their want of judgment for spending so great a portion of their Time, in erecting a Colossus, a mausoleum, and Pyramids, which could afford only a momentary pleasure to the Eye of the beholder, who could acquire neither wisdom nor Virtue from the contemplation of them. It is not necessary to mention, that the republics of Greece, and Rome, owed their grandeur, more to their Industry, and Perseverance, than to any other Cause; but the Republic of Holland, furnishes perhaps, the most striking and most brilliant advantages, produced, by these Virtues. Placed on a small, insignificant portion of the Earth, which is continually subjected to the impetuous attacks of the Ocean, and which cannot produce even the necessaries of Life, for a tenth part of its Inhabitants; they have been enabled by their Industry not only to withstand the encroachments of the Sea, but to rise to the Summit of national glory, and take their Seat among the most powerful Empires on Earth. Such are the benefits, which accrue, from Industry, to nations. Its benign Influence, is not less advantageous to Individuals. It is one of those Virtues, which is equally to be esteemed and admired, in all ages, in all places, and at all Times, and next to Innocence, it is perhaps the most amiable quality, that can adorn the characters of Men.
         
        
       
      